Case 1:15-cr-00867-RMB Document 593-8 Filed 01/21/20 Page 1 of 2
3975 Airways Blvd
Mernphis, 1 38116-4634
US
Telephone 800.463.3339

Fed — ®

VIA EMAIL: usdoj.gov

November 5, 2019

USDOJ/U.S. Atty. Office
1 Saint Andrews Plaza
New York, NY 10007

Dea

| am writing in regard to your October 23, 2019 shipment, under package tracking
number 856351660142.

Thank you for bringing this matter to our attention. According to our records, this
shipment was tendered to FedEx on Wednesday, October 23, for delivery by
8:00 p.m. on Friday, October 25, provided there were no Customs or otherwise
unforeseen delays. Our records show that this shipment was addressed to:
ATTN: LEGAL DEPT, TURKIYE HALK BANKASI A.S, BARBAROS MAH
SEBBOY SOK, NO:4/1 KAT:21 BATI ATAZEHIR P., ISTANBUL, 34746, TR.
Unfortunately, the recipient has refused delivery of this shipment.

On October 25, the recipient sent the following communication to FedEx in

Turkey:

ABD NewXork Ge Hélge Passewiesliey Phase be ia emod tliat this cLagi
tarapndan , 2563 Siée 0102 0402 Tate nunanali — fssee tacks Newbee: 8563 as old
Fedén axcalguyla géndenilen belgeler , Sent by Whe WS: Abloaroy's Office foe he
ABH je Tenkiye Caumburt yeh akadsinda im ScuHtona Distuct ¢ NewYork’ was |

5 wi Mv, deliveny js nok in complica

e n Sekilde gPnderiidigi Kin Bankawi3 era ! 6 erong &

farofedan talul edineden inde ediimistin. i atepal Wioree Lclecon be Racks
Republic ud tle US,

f Aocat ne
95 #10 /PON9 14:50 5 Cech 2019

rn hutubs tebkyat sarHonwce upjun and not accepted by this Bank, since 4

 

4
Case 1:15-cr-00867-RMB Document 593-8 Filed 01/21/20 Page 2 of 2

= :

November 5, 2019

Although nothing we can do or say can change the circumstances that have
occurred, it is our hope that the information in this letter will help demonstrate to
all concerned parties your efforts and intent to arrange the prompt delivery of this
shipment as scheduled, and that the circumstances will not be allowed to reflect
negatively upon those efforts.

On behalf of FedEx, | sincerely hope that this information is helpful. We
appreciate your patronage, and your patience, and hope to have an opportunity
in the future to serve your shipping needs.

Respectfull

    

ustomer Correspondent

jcV724959
